Evans, Lumpkin, and Atkinson, JJ.,
concurring. We concur in the ruling in this case, and the result reached. We think, however, that, while generally a first bill-of exceptions which is true and duly prepared and presented in accordance with law, and which •assigns error on a final judgment, should be signed, yet it is not an arbitrary and invariable rule that this court will by mandamus compel the signing even of a first bill of exceptions, wholly regardless of what it contains. In Taylor v. Reese, 108 Ga. 379(2), the point actually involved and decided was, that when the refusal of a judge to certify a bill of exceptions, tendered to him in a criminal case in which no motion for a new trial had been made, was based solely upon the ground that, in his opinion, he had, in the absence" of such a motion, no authority to certify the bill of exceptions, on the hearing of an application for mandamus the merits of the questions presented by the bill of exceptions were not involved, and the mandamus absolute would be granted without inquiring into them.